Citation Nr: 1646119	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  09-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II. 

2.  Entitlement to service connection for a respiratory condition. 

3.  Entitlement to service connection for a bilateral knee condition. 

4.  Entitlement to service connection for right ear hearing loss. 

5.  Entitlement to service connection for coronary artery disease (CAD). 

6.  Entitlement to service connection for hyperlipidemia. 

7.  Entitlement to service connection for autonomic insufficiency with orthostatic hypotension and memory problems. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In the August 2006 rating decision, the RO also denied service connection for posttraumatic stress disorder and tinnitus, and these claims were included in the subsequent Notice of Disagreement (NOD) and Statement of the Case (SOC).  However, as the RO later granted service connection for these claims in a February 2014 rating decision, they are not on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In October 2008 the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  While the Veteran also requested a hearing before the Board, his request was previously deemed withdrawn by the Board due to his failure to appear for the scheduled hearing.  38 C.F.R. § 20.704 (d) (2015).

In September 2015, the Board remanded the appeal for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following the development ordered by the Board in September 2015, the RO did not readjudicate the claims on appeal by issuing a supplemental statement of the case (SSOC) as directed by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. §§ 19.31, 19.37 (2015).  Rather, the RO issued a SSOC on claims that are not on appeal, stemming from a March 2014 SOC that was not perfected.  Remand is required to ensure due process.

Additionally, a review of the file shows that the Veteran served in the Vietnam Era and had 1 year, 11 months, and 22 days of foreign service.  See DD Form 214.  He is seeking service connection for diabetes mellitus and coronary artery disease, diseases that are entitled to presumptive service connection based on herbicide exposure.  38 C.F.R. § 3.309(e).  The Board cannot determine from the current service personnel and treatment records whether the Veteran had qualifying service in the Republic of Vietnam; the location of his foreign service is not apparent from these records.  This matter must be clarified on remand.

Additionally, an addendum medical opinion is needed for the claims for a respiratory disorder and autonomic insufficiency as the June 2009 and January 2014 medical opinions, respectively, did not provide an opinion as to the current diagnoses of record.  McClain v. Nicholson, 21 Vet.App. 319 (2007).  On respiratory examination in June 2009, the examiner limited her opinion to sleep apnea, although diagnoses of other respiratory disorders, including asthmatic bronchitis are of record.  See, e.g., February 2009 SOC.  In January 2014, the same VA examiner limited her opinion to hypertension, although the Veteran has been diagnosed with autonomic insufficiency with orthostatic hypotension and memory problems.  See, e.g., August 2006 private medical report of Dr. M.

Accordingly, the case is REMANDED for the following action:
1. Take appropriate action to ascertain for the record whether the Veteran had qualifying service in the Republic of Vietnam.  All supportive documentation, to include personnel records, should be associated with the claims file.

2.  Provide the Veteran's electronic claims file to the June 2009 and January 2014 VA examiner (same examiner) for an addendum opinion on the etiology of the Veteran's respiratory disorder and autonomic insufficiency with orthostatic hypotension and memory problems.  Unless determined otherwise by the VA examiner, an actual examination of the Veteran is not required. 

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

The examiner must provide an opinion as to whether ANY current respiratory disorder, or autonomic insufficiency with orthostatic hypotension and memory problems, began during active service or are related to any incident of service, to include the Veteran's reported exposure to jet fuel and jet fumes.

The examiner is advised that the record contains private medical records documenting current asthmatic bronchitis and autonomic insufficiency with orthostatic hypotension and memory problems. 

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

3.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




